Name: 2005/230/EC: Political and Security Committee Decision Proxima/3/2005 of 4 March 2005 on the setting-up of the Committee of Contributors for the European Union Police Mission (EUPOL Proxima) in the former Yugoslav Republic of Macedonia (FYROM)
 Type: Decision
 Subject Matter: international security;  European construction;  politics and public safety;  EU institutions and European civil service;  Europe;  management
 Date Published: 2005-03-18; 2006-06-13

 18.3.2005 EN Official Journal of the European Union L 72/25 POLITICAL AND SECURITY COMMITTEE DECISION PROXIMA/3/2005 of 4 March 2005 on the setting-up of the Committee of Contributors for the European Union Police Mission (EUPOL Proxima) in the former Yugoslav Republic of Macedonia (FYROM) (2005/230/EC) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25(3), thereof, Having regard to the Council Joint Action 2004/789/CFSP of 22 November 2004 on the European Union Police Mission (EUPOL Proxima) in the former Yugoslav Republic of Macedonia (FYROM) (1), and in particular Article 9(7), thereof, Whereas: (1) Under Article 9(7) of Joint Action 2004/789/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the setting up of a Committee of Contributors for the European Union Police Mission (EUPOL Proxima) in the former Yugoslav Republic of Macedonia (FYROM). (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and modalities for third States' contributions to police missions. The Council approved Consultations and modalities for the contribution of non-EU States to EU civilian crisis management operations on 10 December 2002 (2) which further developed the arrangements for the participation of third States in civilian crisis management operations, including the setting-up of a Committee of Contributors. (3) The Committee of Contributors will play a key role in the day-to-day management of the mission; the Committee will be the main forum for discussing all problems relating to the day-to-day management of the mission; the Political and Security Committee, which exercises the political control and strategic direction of the mission, will take account of the views expressed by the Committee of Contributors, HAS DECIDED AS FOLLOWS: Article 1 Establishment A Committee of Contributors for the European Union Police Mission (EUPOL Proxima) in the former Yugoslav Republic of Macedonia (hereafter called the CoC) is hereby established. Article 2 Functions 1. The CoC may express views, which will be taken into account by the Political and Security Committee, which exercises the political control and the strategic direction of the mission. 2. The terms of reference of the CoC are laid down in the Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 3 Composition 1. All EU Member States are entitled to be present at the CoC's discussions but only contributing States will take part in the day-to-day management of the mission. Representatives of the third States participating in the mission may attend CoC meetings. A representative of the European Commission may also attend CoC meetings. 2. The CoC will receive regular information from the Police Head of Mission. Article 4 Chair For this mission, in conformity with the abovementioned document on consultations and modalities, the CoC will be chaired by a representative of the Secretary-General/High Representative, in close consultation with the Presidency. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a representative of a participating state. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chairman shall be responsible for conveying the outcome of the Committee's discussions to the Political and Security Committee. Article 6 Confidentiality 1. The Council Security Regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 4 March 2005. For the Political and Security Committee The Chairperson P. DUHR (1) OJ L 348, 24.11.2004, pp. 40 to 44. Joint Action amended by Joint Action 2005/142/PESC (OJ L 48, 19.2.2005, p. 45). (2) 15203/1/02 REV 1 of 13 December 2002.